Name: Council Regulation (EC) No 463/96 of 11 March 1996 amending Regulation (EEC) No 3906/89 with a view to extending economic assistance to the Former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  economic policy;  executive power and public service;  economic structure
 Date Published: nan

 Avis juridique important|31996R0463Council Regulation (EC) No 463/96 of 11 March 1996 amending Regulation (EEC) No 3906/89 with a view to extending economic assistance to the Former Yugoslav Republic of Macedonia Official Journal L 065 , 15/03/1996 P. 0003 - 0003COUNCIL REGULATION (EC) No 463/96 of 11 March 1996 amending Regulation (EEC) No 3906/89 with a view to extending economic assistance to the Former Yugoslav Republic of Macedonia THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Regulation (EEC) No 3906/89 (3) provides for economic aid to support the process of economic and social reform in a number of Central and East European countries;Whereas the countries qualifying for such aid are listed in the Annex to the said Regulation;Whereas the Former Yugoslav Republic of Macedonia was recognized by the United Nations General Assembly under that provisional name on 8 April 1993;Whereas it is important to help stabilize that country and to support moves towards economic reform and greater democracy;Whereas the new State should therefore be formally included in the list of eligible countries under Regulation (EEC) No 3906/89,HAS ADOPTED THIS REGULATION:Article 1 The following country is hereby inserted into the Annex to Regulation (EEC) No 3906/89: 'the Former Yugoslav Republic of Macedonia`.Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 March 1996.For the CouncilThe PresidentL. DINI(1) OJ No C 231, 27. 8. 1993.(2) OJ No C 65, 4. 3. 1996.(3) OJ No L 375, 23. 12. 1989, p. 11. Regulation as last amended by Regulation (EC) No 1366/95 (OJ No L 133, 17. 6. 1995, p. 1).